Citation Nr: 1456474	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include PTSD.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for hearing loss and a psychiatric disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service, and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Inasmuch as the benefit sought with respect to the claim considered on the merits is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In his October 2009 claim, the Veteran reported tinnitus with onset in 1965 and continuing since.  His DD Form-214 shows he served in the infantry and was awarded a Combat Infantryman Badge.  His STRs are silent for complaints, findings, treatment, or diagnosis relating to tinnitus.

On May 2010 VA examination, the Veteran reported hearing difficulties dating back to service, including constant bilateral tinnitus which he noticed when he got out of the military and had gradually worsened over the years.  The examiner noted that the Veteran served in the infantry with noise exposure due to hand grenades, gunfire, and artillery.  After service, he worked in a shoe factory and on an automobile assembly line.  He denied civilian recreational noise exposure.

The examiner noted that there were no hearing complaints in the Veteran's service treatment records or on separation and that therefore, his tinnitus is not related to his military service. 

It is not in dispute that the Veteran has tinnitus, as such disability has been noted on VA evaluation.  The diagnosis of tinnitus is established by subjective complaints, and it is eminently capable of lay observation (by the person experiencing it), but generally is not capable of objective verification.  The Board finds no reason to question the Veteran's reports that he has tinnitus; it may reasonably be conceded that he has such disability.  Based on hi's military occupation in service and his combat service, it is also not in dispute that he was exposed to noise trauma therein. 

Since his claim in October 2009, the Veteran has consistently reported he has had ringing in his ear since service.  Notably, he is entitled to consideration of his claim under the relaxed evidentiary standard afforded under 38 U.S.C.A. § 1154(b).  Accordingly, it is assumed that he sustained combat noise trauma in service.  What remains is a question of the Veteran's credibility.  One way of substantiating a claim of service connection is by showing that a disability became manifest in service, and has persisted since.  At the May 2010 VA examination, the Veteran reported noticing his tinnitus upon separation from service.  Significantly, the May 2010 VA evaluating audiologist did not discount the Veteran's account of onset of tinnitus in service and persistence since as not credible.  The Board also finds no reason to question the Veteran's credibility, and concludes that it is reasonably shown that the Veteran's tinnitus began in service and persisted.

Resolving reasonable doubt in the Veteran's favor, the Board concludes that the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.



ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran claims that he developed bilateral hearing loss as a result of exposure to noise trauma in service.  As noted above, it is established that he was exposed to combat noise trauma in service.  (The record also shows postservice occupational noise trauma from work in a shoe factory and on an automobile assembly line.)  

 On May 2010 VA audiological evaluation, the examiner noted that there were no complaints of hearing loss during service or on separation and that the Veteran's hearing was normal on separation examination, and therefore it is less likely than not that his hearing loss is due to service.  It is well-established in caselaw that service connection for hearing loss disability is not precluded by normal (or the absence of) audiometry at separation.  See Hensley v. Brown; 5 Vet. App. 155 (1993).  It is also well-established that once the duty to assist by providing an examination is triggered, VA must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The nexus opinion by the May 2010 VA examiner is inadequate for rating purposes.  There is no explanation as why the Veteran's hearing loss is not unrelated to noise trauma in service, but is due to other etiological factors.  Consequently, another examination to secure an adequate medical advisory opinion is necessary.

Regarding service connection for PTSD, that is the specific claim adjudicated by the AOJ and developed for appellate review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The record shows a diagnosis of depression; the issue is recharacterized to reflect that the claim is for a psychiatric disability, however diagnosed. 

Private records from Dr. Rosas show a diagnosis of a psychiatric disorder in the Veteran's medical history.  An April 2009 letter from Dr. Rosas notes that the Veteran suffers from signs of PTSD.  However, complete psychiatric treatment records from Dr. Rosas are not associated with the record.  Additionally, an August 1995 Social Security Administration (SSA) administrative decision notes that the Veteran is treated by Dr. Graff, who also does evaluations for SSA, and that PTSD and depression have been diagnosed.  The decision indicates that the essence of Dr. Graff's narrative report is included in a Psychiatric Review Technique Form, but records from Dr. Graff and his narrative report are not associated with the record.  It is clear that pertinent treatment records remain outstanding and further development for such records is required. 

n April 2010 VA examination, neither PTSD nor any other psychiatric disability was diagnosed; however, the record reflects the existence of a possible diagnosis of a psychiatric disability in treatment records, and that the pertinent psychiatric treatment records were not available for the examiner's review.  Accordingly, another examination that encompasses consideration of all pertinent evidence and includes more detailed rationale is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify in chronological order all providers of evaluation and/or treatment he has received for any psychiatric disability and/or hearing loss since his separation from service, and to provide any releases necessary for VA to secure records of any private treatment/evaluations. 

Of particular interest are records of the Veteran's treatment by Drs. Rosas and Graff.  If any record identified is unavailable, the reason must be noted in the record. 

The AOJ must secure for association with the claims file the complete clinical records (those not already associated with the record) of the evaluation and treatment from all providers identified.

2.  Thereafter, the AOJ should also arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability(ies). The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must note that the Veteran served in combat (and his exposure to a stressor event in service is not in dispute).  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

 a. Identify (by medical diagnosis) each psychiatric disability entity found.  Specifically, does the Veteran have diagnoses of PTSD and depression?  If PTSD is not diagnosed, please identify the requirements for that diagnosis that are not met.  

b. Identify the likely etiology for any/each psychiatric disability other than PTSD diagnosed.  

The examiner must include rationale with all opinions.  

3.  The AOJ should also forward the Veteran's record (to include this remand) to the May 2010 VA audiological examiner for review and an addendum opinion that clarifies the opinion then offered.  (i.e., a re-examination of the Veteran is not necessary unless the examiner so determines).  [If the May 2010 VA examiner is unavailable, the Veteran's record should be forwarded to another audiologist or otologist for the advisory medical opinion with the rationale.]  Based on review of the record (and, if indicated, reexamination of the Veteran) the consulting audiologist/otologist should provide an opinion that responds to the following:

Based on the factual evidence of record, what is the most likely etiology for the Veteran's bilateral hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that the hearing loss is related to the Veteran's acknowledged exposure to combat noise trauma in service or is otherwise related to his service?  If not, identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as deemed indicated.

4.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


